Citation Nr: 1758956	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral knee disorder.

2.	Entitlement to service connection for a right wrist/hand disorder.

3.	Entitlement to service connection for a right ankle disorder


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from January 1948 to December 1960.  

This claim comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2015, the Board remanded this claim for further evidentiary development.  That development has not been accomplished.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this instance, substantial compliance has not been met and all the pertinent evidence has not been obtained.  The Board finds that a remand is necessary in this case for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any further delay, additional development is warranted before a decision may be rendered on the remaining issues on appeal.

In February 2015, the Board remanded this claim for additional development.  However, there has not been substantial compliance with the remand directives.  Specifically, there is no evidence that the RO attempted to obtain the Veteran's records from Goose Bay, Labrador, including especially those dated from March to April 1951.  The Board notes that requests were sent to the Veteran requesting that he provide the records, the Veteran's attorney noted that the Veteran did not have a copy of the records, but as these records should have constructively been in the possession of the VA as they were service treatment records, the RO was supposed to attempt to obtain the records from government sources.  However, there is no indication in the file that any attempts were made to obtain the records and no indication that they were unable to be obtained. 

Further, a VA examination was to be scheduled only upon receipt of additional records, or when a determination that the additional records do not exist or that they are unobtainable.  The June 2016 VA examination was accomplished without those service treatment records being associated with the file or evidence of an effort to obtain them. Additionally, despite those records not being obtained, and the absence of other service treatment records resulting from them being lost in a fire, the examiner still determined that the Veteran's disabilities should not be service connected because there was no evidence of in-service incurrence.  This renders the examination inadequate.  Therefore, an attempt to associate those additional files and provide new VA examinations is warranted. 

Accordingly, the case is REMANDED for the following action:

1.	Attempt to obtain the Veteran's service treatment records from Goose Bay, Labrador, including those dated from March to April 1951.  If, after the required attempts, it is determined these records no longer exist or are unobtainable, then make a formal finding of this and appropriately notify the Veteran.  38 C F R. § 3. 159(c)(2) and (e)(1).

2. Upon receipt of all additional records or determination
that no additionally records exist or evidence that they are unobtainable, schedule the Veteran for a VA compensation examination to determine the nature and etiology of all current bilateral knee, right wrist/hand, and right ankle disorders. 
The examination should not take place until step 1 has been completed.  The examiner must review the Veteran's claims file in conjunction with the examination for the pertinent history, including as recounted by the Veteran in his pleadings.  The VA examiner should conduct any and all necessary testing, including X-rays.  

The examiner is to determine whether it is at least as likely as not that the Veteran's bilateral knee disorder, right wrist/hand disorder and right ankle disorder are related to or caused by his active duty service.  The VA examiner is also to consider whether any of the Veteran's current bilateral knee, right wrist/hand and/or right ankle disorders manifested to a compensable degree within a year of his discharge from service or is otherwise related or attributable to any disease, event or injury during his service.

The VA examiner should take into consideration the Veteran's statements that his knees and right wrist/hand were injured in a fall during a wind storm and his assertion that his right ankle was fractured twice during active duty service. 

The VA examiner should consider the more recent X-ray report showing probable old trauma to the right ankle.  Additionally, the VA examiner should consider private medical evidence, including a May 2010 record, reporting a post-service, post office fall.  The absence of records, including service treatment records alone is not a sufficient rationale for the examiner's opinion. 

The examination report must include a complete rationale for all opinions expressed.  If the requested opinions cannot be provided without resorting to speculation, the examiner must explain why this is so.

3. The RO/AMC should then review the claims file.  If any of the directives specified in this remand and the February 2015 remand have not been accomplished, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4.	After completing the above actions and any other development, as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues of service connection for a bilateral knee disorder, right wrist/hand disorder and right ankle disorder.  If any of the issues remain denied, furnish the Veteran with a Supplemental Statement of the Case and afford them an opportunity to respond before the file is returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




